office_of_chief_counsel internal_revenue_service memorandum cc ita bo4 preno-123507-04 uilc date date to andrew e zuckerman number release date federal state and local_government t ge fslg from robert m brown associate chief_counsel income_tax accounting cc ita subject fema mitigation programs you have requested our views regarding the tax consequences of grant payments made under the flood mitigation assistance program fma the pre-disaster mitigation program pdm and the hazard mitigation grant program hmgp that are used to elevate structures located on flood-prone properties owned by individuals and businesses the programs are designed to mitigate the adverse effects of future disasters we conclude that the foundation elevations provided to property owners under all three programs are includible in the property owners’ gross_income under sec_61 of the internal_revenue_code background description of fema programs overview of the fma the pdm and the hmgp under these programs the federal emergency management agency fema distributes funds to states which set mitigation priorities and administer the programs the states then assist communities with such mitigation programs as elevating or relocating flood-prone homes acquiring vulnerable properties and retrofitting structures once a project is approved the local community becomes a subgrantee usually the local community contracts out for the mitigation work sometimes however the local_government will have property owners arrange for contractors to perform the work and then reimburse them for the costs thus homeowners and business owners generally do not directly receive the cash proceeds of a grant also communities may use grant funds to acquire properties from owners to restrict the land so acquired permanently to undeveloped open space participation of property owners in the programs is voluntary in addition the program is open to property owners regardless of income level and regardless of whether the property is used for personal eg a principal_residence or business use all projects under the programs must be cost-effective this means that athe cost of funding of the project must be less than the cost of damages expected to be incurred fema mitigation grant programs in future disasters without the project and that the project will substantially reduce the risk of future damage hardship loss or suffering resulting from a major disaster emphases added this cost-effective requirement has also been incorporated into regulations governing the programs thus one criterion that a project under the hmgp must meet is that itb will not cost more than the anticipated value of the reduction in both direct damages and subsequent negative impacts to the area if future disasters were to occur both costs and benefits will be computed on a net present_value basis that the purpose of the three programs is to reduce the effect of future disasters rather than relieve the effects of current disasters is made clear in fema s manual for its benefit-cost analysis software program which states the benefits of hazard mitigation are avoided future damages benefits are not the damages experienced in the declared event mitigation may not be cost-effective even though a particular facility experienced great damage in the declared event if the event were a low probability ie a or big_number year event conversely mitigation may be cost effective even though the particular facility experienced little or no damage in the declared event if the probability of future damage is high payments may be made in one of two scenarios directly to the contractor pursuant to a contract entered into between the state and or local_government the contractor and the homeowner contractor payment or to the homeowner who in turn pays the contractor in the case of a contractor payment the state_or_local_government is responsible under a fema hmgp sample contract for the following bid document preparation bid review and review and limited inspection as necessary to assure reasonable compliance with codes for all project construction technical review and approval of construction activities letter from ----------------------------------------------------------------to associate chief_counsel income_tax accounting heather maloy undated c f_r ' b see also c f_r ' containing a similar provision under the fma federal emergency management agency benefit-cost analysis bca of hazard mitigation projects appendix to the riverine flood-full data module fema mitigation grant programs overall supervision of the contracts and sub-contracts during the construction phase and approval of project changes requested by the property owner the flood mitigation assistance program fma the fma is authorized by u s c 4104c-4104d and was created as part of the national flood insurance reform act of to reduce or eliminate claims under the national flood insurance program nfip congress believed that the fma was necessary because athe nfip has not taken adequate steps to mitigate against flood risk and thereby limit future losses to the fund s rep no 103d cong 2d sess the fma helps states and localities implement measures to reduce or eliminate the long-term risk of flood damage to buildings manufactured homes and other structures eligible projects include elevating relocating flood proofing or demolishing insured structures and acquiring insured structures and property fema may contribute up to percent of total eligible costs a nonfederal source must provide the remainder a locality receiving a grant is not required to be in an area that is a presidentially-declared disaster_area a project must be cost effective cost beneficial to the national flood insurance fund and technically feasible states are encouraged to prioritize grant applications that include repetitive loss properties the pre-disaster mitigation program pdm the pdm is authorized by ' of the robert t stafford disaster relief and emergency assistance act u s c et seq the stafford act as added by ' of the disaster mitigation act of u s c ' under ' b of the stafford act u s c ' b the president may establish a program to provide technical and financial assistance to state and local governments to assist in the implementation of pre-disaster hazard mitigation measures that are cost-effective and are designed to reduce injuries loss of life and damage and destruction of property eligible projects include the acquisition or relocation of vulnerable properties consistent with the hmgp hazard retrofitting for flood hazards eg elevation hurricane shutters and localized flood control projects these activities are intended to reduce future losses economic disruption and disaster costs for the federal taxpayer a grant recipient is not required to be located within a presidentially-declared disaster_area pdm projects are funded on a percent federal percent nonfederal cost share basis however communities designated as small impoverished communities receive funding on a percent federal percent nonfederal cost share basis the authority we have assumed that similar provisions apply to contracts under the pdm and fma these provisions bear only on the issue of whether state or local governments have information reporting obligations under sec_6041 for contractor payments a small impoverished community is defined as a community of big_number or fewer individuals that is identified by the state as a rural community and is not a remote_area within the corporate fema mitigation grant programs for the pdm terminates on date as of date no grants had been awarded under the pdm the hazard mitigation grant program hmgp the hmgp was created in by ' of the stafford act u s c ' 5170c the hmgp provides funding to states and localities for implementing long-term hazard mitigation measures during the immediate recovery from a disaster projects must provide a long-term solution to a problem such as elevating a home to reduce the risk of future flood damage rather than buying sandbags and pumps to fight the flood other eligible projects include acquiring real_property demolishing or relocating buildings and retrofitting structures unlike the other programs the hmgp requires mitigation projects to be located within a presidentially-declared disaster_area like the other programs hmgp funding is on a percent federal percent nonfederal basis issues are the benefits that a property owner receives under the programs described above for elevating the foundation of a structure on that property excluded from gross_income under the stafford act the general welfare exclusion ' as a gift or ' as a qualified_disaster_relief_payment or as a government-created property right do the benefits that the owner of a building receives under the programs described above for elevating the foundation of that building under the hmgp qualify for deferral of recognition of gain as an involuntary_conversion under ' described above for elevating the foundation of a structure on that property include in income what amount must a property owner who receives a benefit under the program sec_4 boundaries of a larger city and economically disadvantaged with residents having an average per capita annual income not exceeding percent of national per capita income see notice of availability of pre-disaster mitigation planning grants f_r date are state and local governments required to file information returns for payments made on behalf of homeowners under the fma the pdm and the hmgp h_r 108th cong 1st sess sec_2 extends the authority for the pdm to date and extends to date the due_date of a congressional_budget_office report estimating the reduction in federal disaster assistance that has resulted and is likely to result from the pdm h_r was passed by the house it was referred to the senate committee on environment and public works on date see cong rec h12127 daily ed date statement of rep blumenauer are state and local governments required to file information returns for payments made directly to contractors under the fma the pdm and the hmgp fema mitigation grant program sec_5 discussion exclusion under the stafford act it has been argued that congress never intended property owners to pay income taxes on the value of the improvements they receive under these three programs or any other fema mitigation programs the statutes authorizing the fma the pdm and the hmgp and the legislative_history of those statutes however do not address the federal tax treatment of the payments by contrast congress has mandated that federal major disaster assistance provided to individuals and families under various federal and state programs including the pdm and hmgp not be considered as income or a resource when determining eligibility for or benefit levels under federally funded income assistance or resource-tested benefit programs sec_312 of the stafford act u s c ' the combination of congress silence on the tax treatment of benefits received under these programs and its specific proscription on counting the value of the benefits as income for specified nontax purposes suggests that congress intended the income_tax treatment of such payments to be determined solely under the provisions of the internal_revenue_code government grant of property rights revrul_67_135 1967_1_cb_20 addresses the bureau of land management s noncompetitive leasing of oil_and_gas rights on federally-owned lands that are not within any known geological structure of a producing oil_and_gas field under the bureau s procedures applicants pay both a filing fee and the first year s rental if there is more than one applicant the lessee is selected by a lottery drawing nonselectees are refunded the first year s rental the ruling holds without rationale that the excess of the fair_market_value of the lease over its cost to the lessee is not income to the taxpayer-lessee under or pertaining to prizes_and_awards in addition revrul_92_16 1992_1_cb_15 holds without rationale that the environmental protection agency s allocation of sulfur dioxide emission allowances to certain utilities under title iv of the clean air act amendment of u s c ' et seq does not cause the utilities receiving such allowances to realize income under ' in recent years the service has issued several private letter rulings and technical_advice memoranda stating that these two revenue rulings stand for the proposition that the government s granting of a transferable right or the creation of rights under regulatory and licensing arrangements will usually not result in the recognition of income to the recipient of those rights benefits that property owners receive under the fema programs are specific tangible improvements integrated into their real_property rather see ltr date and ltr date state issuance of a financing order to a deregulated utility that creates a property right does not result in income under ' tam date taxpayer did not realize income under ' for asupervisory goodwill that was considered an asset for federal banking regulation purposes fema mitigation grant programs than a new separate right or property interest granted by the government thus the rationale for the holdings in rev ruls and expressed in recent tams and plrs does not apply to the fema programs the general welfare exclusion sec_61 and the income_tax regulations thereunder provide that gross_income means all income from whatever source derived except as otherwise provided by law under ' congress intends to tax all gains or undeniable accessions to wealth clearly realized over which the taxpayers have complete dominion 348_us_426 1955_1_cb_207 although ' provides for broad includibility in gross_income the service has held that payments to individuals by governmental units under legislatively provided social benefit programs for the promotion of general welfare are not includible in the recipient s gross_income see eg revrul_76_395 1976_2_cb_16 home rehabilitation grants received by low-income homeowners residing in a defined area of a city are in the nature of general welfare and thus are not includible in their gross_income this administrative exception to the general_rule of broad includibility under ' the ageneral welfare exclusion has generally been limited to payments by governmental entities to individuals and not businesses experiencing either disaster-related necessary expenses or serious needs in the aftermath of a major disaster see eg revrul_76_144 c b or economic need usually tested by income level absent a disaster the service generally limits application of the general welfare exclusion to situations based on economic need see eg revrul_78_170 1978_1_cb_24 payments made by ohio to low-income elderly or disabled residents to reduce their cost of winter energy consumption are not includible in gross_income conversely the service has explicitly declined to apply the general welfare exclusion to governmental programs that are payable to individuals without regard to their financial status health educational background or employment status see revrul_85_39 1985_1_cb_21 adividend payments made by the state of alaska to distribute equitably its energy wealth to the people of alaska encourage persons to maintain their residence in alaska and reduce population turnover are includible in income under ' in addition the service generally has declined to apply the general welfare exclusion to payments to businesses see eg revrul_76_75 1976_1_cb_14 interest reduction payments made by the united_states department of housing and urban development to a mortgagee on behalf of a limited-profit corporation that acquires and leases apartments in a lower income rental housing project are includible in the corporation s gross_income see also 74_tc_743 aff d 673_f2d_784 5th cir which reaches the same conclusion as revrul_76_75 we believe that the payments made under these three programs provide the property owners with accessions to wealth within the scope of ' fema s publication which discusses the benefits of elevating states that elevating a flood-prone house acan fema mitigation grant programs improve the appearance of the house can increase space in the house usable for compare rev_rul parking and storage and can add to the value of the house 1979_2_cb_92 taxpayer did not realize income under ' when it permitted a neighboring company to install an air pollution scrubber on its property because the taxpayer had no obligation to reduce air pollution the scrubber did not increase taxpayer s capacity revenue or cost savings or extend the life of taxpayer s facilities and the neighboring company retained title and beneficial_ownership of the scrubber we also believe that such accessions to wealth fall far beyond the scope of the general welfare exclusion as set forth in longstanding service position fema s mitigation function is separate and distinct from its crisis and short-term recovery functions payments to help individuals pay for expenses_incurred because of a flood that is a presidentially-declared disaster clearly qualify under the general welfare exclusion see revrul_76_144 the mitigation programs however reduce the long-term risk of future damage rather than help victims cope with the necessary expenses or serious needs that arise in the immediate aftermath of a disaster it might be argued that payments under the hmgp qualify under the general welfare exclusion because they implement mitigation measures after a presidential disaster declaration and limit funding to communities that are within a presidentially-declared disaster_area we disagree the general welfare exclusion depends on the purpose and intent of the paymentsbnot merely their timing and location payments under the hmgp are not made to aid property owners with necessary expenses they incur due to the current disaster instead the mitigation programs payments are made solely to reduce the long-term risks and costs of future disasters as noted above on page fema will fund elevation improvements to a property located within a presidentially- declared disaster_area that was not damaged in the flood if the probability of future damage is high and will not fund such improvements to a property so located that was severely damaged in the flood if the probability of the recurrence of a disaster is low thus the criteria for a property owner to participate in a structure elevation project are inconsistent with the criteria for general welfare exclusion for disaster relief payments as expressed in longstanding service position see revrul_76_144 further the receipt of benefits under the three programs is neither means-tested nor based on a recipient s personal financial status health educational background or employment status in addition the payments are available to properties used for both personal and business use although fema will provide a greater percentage of payments in small impoverished communities under the pdm participation in a project by a property owner is not based on the family or individual need of the property owner property owners may qualify under the pdm regardless of their income level and even if the property is for business use thus the benefits received by property owners under the fema mitigation programs do not qualify for exclusion under the general welfare exclusion federal emergency management agency publication above the flood elevating your floodprone house page date fema mitigation grant programs sec_102 sec_102 provides that gross_income does not include the value of property acquired by gift under ' a a gift must proceed afrom a detached and disinterested generosity out of affection respect admiration charity or like impulses 363_us_278 1960_2_cb_428 on the other hand payments that proceed aprimarily from the constraining force of any moral or legal duty or from the incentive of anticipated benefit of an economic nature are not gifts duberstein pincite we believe that ' does not apply to the mitigation payments because congress intent in establishing the programs proceeds not from detached or disinterested generosity but from the anticipated economic benefit the federal government will derive from reduced expenditures to alleviate the costs of future disasters as noted above to qualify for a grant under the mitigation programs the net present_value of the cost of a project must not be more than the net present anticipated value of the reduction in both direct damages and subsequent negative impacts to the area if a future disaster were to occur sec_139 sec_139 excludes from gross_income any amount received by an individual as a qualified_disaster_relief_payment sec_139 provides in part that the term aqualified disaster relief payment means any amount_paid to or for the benefit of an individual to reimburse or pay reasonable and necessary personal family living or funeral_expenses incurred as a result of a qualified_disaster ' b to reimburse or pay reasonable and necessary expenses_incurred for the repair or rehabilitation of a personal_residence or repair or replacement of its contents to the extent that the need for such repair rehabilitation or replacement is attributable to a qualified_disaster ' b or if such amount is paid_by a federal state_or_local_government or agency_or_instrumentality thereof in connection with a qualified_disaster in order to promote the general welfare ' b thus ' b codifies but does not supplant the administrative general welfare exclusion with respect to certain disaster relief payments to individualsdollar_figure we believe that payments under mitigation programs do not qualify for exclusion from income under ' as noted above under the general welfare exclusion discussion the payments do not qualify under ' b because they are not made to promote the general welfare a aqualified disaster includes i a disaster in an area that has been subsequently determined by the president to warrant federal assistance under the disaster relief and emergency assistance act ie the stafford act ii a disaster resulting from an event that the secretary has determined to be of a catastrophic nature and iii for amounts described in sec_139 a disaster that is determined by an applicable governmental authority to warrant governmental assistance see sec_139 fema mitigation grant programs payments under the fma and pdm clearly cannot qualify under ' because grants under these programs are made without regard to whether the community receiving the grant is within a presidentially-declared disaster_area or is suffering from an event of a catastrophic nature it might be argued that benefits a property owner receives under the hmgp which funds mitigation programs within a presidentially-declared disaster_area during the immediate recovery from a disaster meet the requirements of ' b however as discussed above the payments are not intended to reimburse reasonable or necessary expenses attributable to a disaster rather they are specifically targeted to reduce long-term expenses by mitigating the effects of a future disaster therefore we believe that ' b does not apply to any benefits property owners receive under the fma the pdm or the hmgp sec_1033 in general taxpayers who receive payments as compensation_for property damaged or destroyed by a natural disaster or catastrophe are eligible to defer recognition of the gain realized on the payments if they otherwise comply with the provisions of ' under the hmgp grants for building elevation provided to property owners are intended to implement a long-term hazard mitigation measure after a major disaster declaration rather than compensate the owners for property damaged or destroyed by a major disaster therefore ' does not applydollar_figure amount required to be included in income a property owner whose building is elevated under the hmgp the pdm or the fma includes in income the cash amount of the grant specified in the contract with that property owner even in the contracts which fema states that the homeowner is only nominally involved a specific cash grant amount is allocated to the project for each homedollar_figure because the taxpayer owns the property that is being elevated the taxpayer is buying services rather than propertydollar_figure thus the taxpayer should include in income the value of the services being provided by the contractor not the amount by which the value of the property is increased due to the elevation of the building this view is expressed in revrul_79_24 1979_1_cb_60 which holds that a lawyer who is a member of a barter club and receives in a barter_exchange painting services for his house had to include in income the value of the painting services the service also came to this conclusion in revrul_56_181 1956_1_cb_96 which involves a homeowner who receives free installation of louvered windows jalousies awnings etc on his home by the manufacturer of the products in eligible mitigation projects may include the acquisition of a principal_residence sec_121 which excludes from income up to dollar_figure of the gain from the sale of a principal_residence will apply to gain realized by taxpayers who sell their homes to a local_government under a mitigation program if the taxpayers otherwise meet the requirements of ' a sample contract states the owner homeowner will pay the contractor from funds awarded and administered through the county for the performance of the contract the sum of dollar_figure specific dollar amount for the work compensation in the form of services he must include in income the value of the services received and sec_1_61-2 which provides that if a taxpayer receives compensation in the form of property he must include in income the value of the property so provided in this connection compare sec_1_61-2 which provides that if a taxpayer receives fema mitigation grant programs exchange for allowing his home to be used in advertising photographs and demonstrating the products revrul_56_181 holds that the taxpayer includes in income the excess of the value of the products installed over the value of the replaced products prior to removal in neither revenue_ruling did the service conclude that the value of the services provided to the taxpayer was the increase in the value of the home due to the provision of the services provided ie the painting services or the installing of the windows etc information reporting sec_6041 requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the service and to furnish an information statement to the payee sec_1_6041-1 and i provides that payments made by a state or a political_subdivision are subject_to this reporting requirement sec_1_6041-1 provides that payments are fixed when they are paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained as used in sec_6041 the term gains profits and income means gross_income and not the gross amount_paid a payor generally is not required to make a return under sec_6041 for payments that are not includible in the recipient’s income nor is a payor required to make a return if the payor does not have a basis to determine the amount of a payment that is required to be included in the recipient’s gross_income sec_1_6041-1 provides that a person that makes a payment in the course of its trade_or_business on behalf of another person is the payor that must make a return of information under this section with respect to that payment if the payment is described in sec_1_6041-1 and under all the facts and circumstances that person- in some cases there may be more than one person that meets the definition of a middleman in which case the person closest to the payee is required to report the payment if more than one person qualifies the parties may then agree on who will report the payment see sec_1_6041-1 sec_1_6041-1 provides that for purposes of a return of information an amount is deemed to have been paid when it is credited or set apart to a person without any i performs management or oversight functions in connection with the payment ministerial functions such as writing checks at another’s direction or ii has a significant economic_interest in the payment ie an economic_interest of a mechanic’s lien on property to which the payment relates or a loss of collateral this would exclude for example a person who performs mere administrative or that would be compromised if the payment were not made such as by creation fema mitigation grant programs substantial limitation or restriction as to the time or manner of payment or condition upon which payment is to be made and is made available to him so that it may be drawn at any time and its receipt brought within his own control and disposition information returns for the homeowners in both scenarios because the entire amount of the grant is includible in the homeowner’s gross_income the state_or_local_government is required to report this amount under sec_6041 however under sec_1 h the state_or_local_government should report payments in the year made if the payments made during the calendar_year are dollar_figure or more rather than the year the grant is awarded because the terms of the contract present a substantial limitation and restriction as to the time or manner of payment or condition upon which payment is to be madedollar_figure information returns for the contractors in the contractor payment scenario a contract is entered into between the state_or_local_government a homeowner and a contractor whereby the state_or_local_government makes payments directly to the contractor under the contract the state_or_local_government is performing management and oversight functions in connection with a payment to a contractor and is therefore considered the payor required to file form_1099 even though the payment is being made on behalf of a homeowner who would not be required to file form_1099 see e the payment to the contractor is reportable by the state_or_local_government under sec_6041 unless an exception applies payments made directly to contractors to perform services under the fema mitigation grant programs are fixed and determinable income and are generally reportable on form_1099 if the amount_paid to a payee in a calendar_year is dollar_figure or more and no exception applies under sec_1_6041-3 for example reporting is not required if the payee is a corporation or the payment is for materials summary and conclusions the foundation elevations provided to property owners under all of these programs are includible in the property owners’ gross_income under sec_61 property owners must include in income the cash amount of the grant state and local governments are required to file information returns for payments made on behalf of a homeowner under sec_6041 in the year s that the payment s is made if the payments are dollar_figure or more during any calendar_year state and local governments are required to file information returns for payments made directly to a contractor under sec_6041 if the payments are dollar_figure or more during a calendar_year unless an exception applies eg information reporting is not required if a payee is a corporation or the payment is for materials this conclusion is consistent with the year of inclusion rules for cash_basis taxpayers under fema mitigation grant programs if you have any questions please call michael j montemurro pincite1 or sheldon iskow pincite3
